        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 1 of 33



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 BROTHER CONVENIENCE STORE,                 *
 INC., et al.,
                                            *
        Plaintiffs,
                                            *
 v.                                                  Civil Action No. GLR-20-1346
                                            *
 UNITED STATES DEPARTMENT OF
 AGRICULTURE,                               *

        Defendant.                   *
                                    ***
                             MEMORANDUM OPINION

      THIS MATTER is before the Court on Defendant United States Department of

Agriculture’s (“USDA” or the “Agency”) Motion to Dismiss or, in the Alternative, for

Summary Judgment (ECF No. 12). The Motion is ripe for disposition, and no hearing is

necessary. See Local Rule 105.6 (D.Md. 2021). For the reasons set forth below, the Court

will grant the Motion, which it construes as a motion for summary judgment.

                                I.     BACKGROUND

      Plaintiff Brother Convenience Store, Inc. (“Brother Convenience” or the “Store”) is

a small convenience store in Baltimore, Maryland. (Compl. ¶ 9, ECF No. 1). Brother

Convenience is owned by Plaintiffs Hesham A. Ghaleb (“Hesham”) and Maged A. Ghaleb

(“Maged”) (the “Ghalebs”) (together with the Store, “Plaintiffs”). (Id. ¶ 2). The Store was

formerly authorized to accept payments from beneficiaries of the Supplemental Nutrition

Assistance Program (“SNAP”), commonly known as the food stamp program, pursuant to

the Food and Nutrition Act of 2008, 7 U.S.C. § 2011 et seq. (the “Food and Nutrition Act”).
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 2 of 33



(Id. ¶ 10). Before outlining the facts of the present case, the Court will briefly describe the

regulatory framework of SNAP.

A.     Regulatory Framework

       The mission of the SNAP program is “to promote the general welfare, to safeguard

the health and well-being of the Nation’s population by raising levels of nutrition among

low-income households.” 7 U.S.C. § 2011. To advance this mission, SNAP aims to

increase the food purchasing power of eligible households by supplementing the funds

families have available to spend on food with food stamp allotments, which may be used

for purchasing food items at authorized retail food stores. See id. § 2013. SNAP benefits

can be redeemed only for purchases of food; non-food purchases are not eligible for SNAP

benefits. See id.; see also 7 C.F.R. § 271.2.

       The SNAP program is administered by USDA’s Food and Nutrition Service

(“FNS”). See 7 C.F.R. § 271.3. Through FNS, a household’s SNAP benefits are delivered

through electronic benefit transfer (“EBT”) cards. See 7 U.S.C. § 2016(j). EBT cards

operate similarly to a debit card issued by a bank. At the beginning of each month, a SNAP

beneficiary’s EBT card is credited with a dollar amount of SNAP benefits for that month.

The beneficiary may then use the EBT card at authorized retail food stores to purchase

eligible food items. Id. § 2013(a). Retail food stores have one or more EBT terminals in

their stores. As a purchase is made, the retailer swipes the EBT card through the EBT

terminal, the recipient enters a personal identification number code on a keypad, and the

amount of the purchase is deducted from the beneficiary’s EBT card balance. The EBT

terminal generates a receipt for each transaction and the balance remaining in the

                                                2
         Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 3 of 33



recipient’s account for the month is displayed on the receipt. The amount of the recipient’s

purchase is then electronically credited within two banking days to the retail food store

owner’s bank account. See id. (providing that only retailers approved by USDA may

engage in SNAP benefit transactions); 7 C.F.R. § 278.1 (describing process by which

retailer becomes an approved SNAP participant).

       FNS is authorized to monitor retail food stores’ EBT transactions to combat fraud

in the administration of the SNAP program. See 7 C.F.R. § 278.6. Specifically, FNS is

authorized to electronically monitor and conduct periodic reviews of stores’ EBT

transactions and investigate a store when it believes an investigation is warranted by

suspicious data. Id. FNS may disqualify any authorized retail food store from future

participation in SNAP for violating any provision of the Food and Nutrition Act or a

regulation promulgated thereunder. 7 U.S.C. § 2021(a); 7 C.F.R. § 278.6. SNAP

regulations permit FNS to disqualify a store if it concludes a violation has occurred “on the

basis of evidence that may include facts established through on-site investigations,

inconsistent redemption data, evidence obtained through a transaction report under an

electronic benefit transfer system, or the disqualification of a firm from the Special

Supplemental Nutrition Program for Women, Infants and Children (WIC).” 7 C.F.R.

§ 278.6(a). The period of disqualification may range from as little as six months to

permanent, depending on the nature of the violation. In certain circumstances, FNS also

has the discretion to assess a civil monetary penalty (“CMP”) in lieu of disqualification. 7

C.F.R. § 278.6(a)(1), (e)(1), (f), (i).



                                             3
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 4 of 33



       One type of SNAP fraud is trafficking, which generally involves the exchanging of

SNAP benefits for cash or a form of consideration other than eligible food items. See 7

C.F.R. § 271.2. Under the relevant SNAP regulations, retail food store owners may not

accept EBT benefits as payment for ineligible items—generally non-food items, alcoholic

beverages, and some prepared hot food items. Id. (defining “[e]ligible foods” under the

SNAP program). Food store owners are also prohibited from exchanging EBT benefits for

cash, even if the store discounts the benefits—for example, charging a customer $25 on his

or her EBT card in exchange for $20 cash. Id. Even for a first violation, the penalty for

trafficking is permanent disqualification. 7 U.S.C. § 2021(b)(3)(B); 7 C.F.R.

§ 278.6(e)(1)(i).

       Alternatively, FNS may impose a CMP in lieu of permanent disqualification if the

store submits substantial evidence that it had established and implemented an effective

compliance policy and program to prevent SNAP violations. See 7 U.S.C. § 2021(b)(3)(B);

7 C.F.R. § 278.6(i). FNS has discretion to impose a CMP in lieu of permanent

disqualification if the store provides “substantial evidence” of the following four criteria:

              Criterion 1. The firm shall have developed an effective
              compliance policy as specified in § 278.6(i)(1); and

              Criterion 2. The firm shall establish that both its compliance
              policy and program were in operation at the location where the
              violation(s) occurred prior to the occurrence of the violations
              cited in the charge letter sent to the firm; and

              Criterion 3. The firm had developed and instituted an effective
              personnel training program as specified in § 278.6(i)(2); and

              Criterion 4. Firm ownership was not aware of, did not approve,
              did not benefit from, or was not in any way involved in the

                                              4
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 5 of 33



              conduct or approval of trafficking violations; or it was only the
              first occasion in which a member of firm management was
              aware of, approved, benefited from, or was involved in the
              conduct of any trafficking violations by the firm. Upon the
              second occasion of trafficking involvement by any member of
              firm management uncovered during a subsequent
              investigation, a firm shall not be eligible for a civil money
              penalty in lieu of permanent disqualification. Notwithstanding
              the above provision, if trafficking violations consisted of the
              sale of firearms, ammunition, explosives or controlled
              substances, as defined in 21 U.S.C. § 802, and such trafficking
              was conducted by the ownership or management of the firm,
              the firm shall not be eligible for civil money penalty in lieu of
              permanent disqualification. For purposes of this section, a
              person is considered to be part of firm management if that
              individual has substantial supervisory responsibilities with
              regard to directing the activities and work assignments of store
              employees. Such supervisory responsibilities shall include the
              authority to hire employees for the store or to terminate the
              employment of individuals working for the store.

7 C.F.R. § 278.6(i).

       When an investigation results in agency action to disqualify a store or assess a CMP

on the owner, federal regulations provide for a system of administrative and judicial

review. After receiving written notice of the action, an aggrieved retailer may request

review of the administrative action by FNS. 7 U.S.C. § 2023(a); 7 C.F.R. § 279.1; see also

7 C.F.R. § 279.5(c) (defining scope of review for disqualification actions). If a store

requests review, the administrative action is held in abeyance pending disposition of the

request for review, unless the penalty is a permanent disqualification for trafficking. 7

C.F.R. §§ 279.1, 279.4(a). In cases of a permanent disqualification for trafficking, the

disqualification action is effective from the date the firm receives notice of the

disqualification. 7 U.S.C. § 2023(a)(18). Upon completion of the review, FNS renders a


                                             5
           Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 6 of 33



“Final Agency Decision” and notifies the retailer. 7 C.F.R. § 279.5(e). This Final Agency

Decision becomes effective thirty days from the date of delivery. Id. § 279.5(f).

B.     Factual Background

       1.      Investigation

       The FNS Retailer Operations Division (“ROD”) began an investigation into the

Store after ROD’s EBT ALERT 1 system showed that the Store’s EBT data contained

patterns consistent with trafficking from April through September 2019. (Administrative

Appeal Record [“A.R.”] at 272, ECF No. 11). 2 On September 3, 2019, an FNS contractor

conducted a store visit (the “Store Visit”), to which Hesham consented. (Id. at 188–92).

Hesham assisted in preparing the report memorializing the Store Visit (the “Store Visit

Report”). (Id. at 189, 194). The Store Visit Report detailed that the Store had no optical

scanners at the checkout, no shopping carts, no evidence of a wholesale business, and used

the typical pricing structure of prices ending in $.x9. (Id. at 188). The Store had one

shopping basket and the checkout area operated behind a night window/plastic barrier.

(Id.). The Store had one checkout area with one cash register and one SNAP EBT terminal.



       1
         ALERT, which stands for the Anti-Fraud Locator Using Electronic Benefit
Transfer Retailer Transactions, is the system that FNS uses to analyze daily EBT data for
patterns which may reveal fraudulent activity. (Def.’s Mem. Supp. Mot. Dismiss Alt.
Summ. J. [“Mot.”] at 7 n.3, ECF No. 12-1).
       2
         USDA filed the Administrative Appeal Record in two parts: Part 1 contains pages
1 through 150 of the Administrative Record, (ECF No. 11-2), while Part 2 contains pages
151 through 415, (ECF No. 11-3).
       The declaration of Shanta Swezy, Chief of the Administrative Review Branch of the
Retailer Policy and Management Division of FNS, certifies that the Administrative Appeal
Record is a true and correct copy of the record considered by USDA in sustaining the
decision to disqualify the Store permanently from SNAP. (ECF No. 11-1).
                                             6
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 7 of 33



(Id. 189). Food was stored outside the public view in a storage space measuring

approximately 392 square feet and containing staple foods, non-staple foods, and non-food

items. (Id. 189, 191). The Store had no storage coolers, freezers, or food stored at other

locations, did not primarily sell one type of food, and did not take orders or provide

delivery. (Id. at 189). The Store did not round transaction totals up or down at checkout or

sell meat bundles, seafood specials, or fruit/vegetable boxes. (Id.). The contractor noted the

four most expensive items as: (1) Nestle Coffeemate Creamer ($19.99); (2) Murry’s

Chicken Wings ($19.99); (3) Similac Advance Infant Formula ($17.94); and (4) Similac

Sensitive Infant Formula ($17.49). (Id.). Finally, the contractor noted that the Store did not

have a kitchen area for food preparation, sell hot food or food for onsite consumption, have

a deli or prepared food section, or use store stock to make prepared items. (Id. at 191). The

contractor provided a breakdown of the types and quantities of foods available in the four

staple food categories (dairy products; fruit and vegetables; breads and cereals; and meats,

poultry, and fish), a rendering of the layout, and photographs of the Store. (Id. at 192–242).

       ROD reviewed and analyzed all the information in the Store Visit Report and the

information about the Store in the FNS system. (Id. at 271–94). ROD noted the Store was

a poorly stocked convenience store of about 616 square feet with inventory consisting of

canned goods, bread, cereal, dairy products, some frozen items, baby formula, soda,

snacks, and candy. (Id. at 278). ROD noted that the Store did not carry fresh meat, meat

plans, fresh produce, deli products, or specialty or ethnic foods. (Id.). It also noted that

large transactions would be difficult to make at the Store, given that there was one shopping

basket, no shopping carts, no optical scanner or conveyor belt, and the about one-square

                                              7
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 8 of 33



foot check-out counter surrounded by plexiglass. (Id.). ROD also noted that the Store did

not accept WIC. (Id.).

       ROD also analyzed the Store’s SNAP EBT data and found suspicious transaction

patterns that fell into two categories: (1) repetitive transaction in a set period by the same

household/account (“rapid-and-repetitive transactions”); and (2) transactions for an

unusually high dollar value (“high-dollar transactions”). (Id. at 280–82). As for the rapid-

and-repetitive transactions, ROD noted that stores commonly ring up multiple transactions

in a set period to avoid single high-dollar transactions. (Id. at 280). ROD concluded that

there was little reason for a household to spend large amounts of money at the Store given

the Store’s limited inventory. (Id.). ROD noted that the high-dollar transactions were

considered unusual based on the observed store characteristics and recorded food stock.

(Id. at 281–82).

       For purposes of its investigation, ROD identified two comparator stores—Comp

Store #1 and Comp Store #2—as two better-stocked convenience stores located 0.3 miles

and 0.92 miles away, respectively, from the Store. (Id. at 283; see also id. at 95–113 (store

visit report for Comp Store #2); id. at 114–31 (store visit report for Comp Store #1). ROD

noted that both stores had inventory that consisted of canned goods, bread, cereal, some

fresh produce, deli products, dairy products, baby formula, soda, snacks, and candy, and

both stores accepted WIC. (Id. at 283). ROD compared the Store’s transactions to those at

the comparator stores and found that the Store had more rapid-and-repetitive and high-

dollar transactions overall, had far more high-dollar transactions in the breakdowns by



                                              8
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 9 of 33



dollar amount, and had higher average transaction amounts, despite having less inventory

than the comparator stores. (Id. at 284–86).

       ROD also reviewed the shopping patterns of selected households involved in

suspicious transactions during the review period and found that those households were also

regularly shopping at larger, better-stocked “supermarkets and superstores,” but spending

substantially more at the Store. (Id. at 287–93). ROD also noted that, although all three of

the households analyzed lived closer to a superstore than the Store, they bypassed the

superstore to spend more money at the Store. (Id. at 294).

       2.     Charge Letter

       Following its review, ROD concluded that the evidence warranted issuing a

trafficking charge letter to the Store. (Id.). Denise Thomas, Section Chief for ROD, sent a

letter to Plaintiffs dated November 26, 2019 (the “Charge Letter”). (Id. at 295–97). The

Charge Letter informed Plaintiffs that an analysis of the EBT transactions for April through

September 2019 established clear and repetitive patterns of unusual, irregular, and

inexplicable activity for the Store’s type. (Id. at 295). It also informed Plaintiffs that the

Store was being charged with trafficking, as defined by 7 C.F.R. § 271.2, and was being

considered for a permanent disqualification from the program. (Id.). The Charge Letter

detailed the suspicious transactions and included a breakdown of the suspicious

transactions patterns as an attachment to the Letter. (Id. at 295–301). The Charge Letter

explained Plaintiffs’ right to reply to the charges and present “any information,

explanation, or evidence regarding these charges” either in writing or by phone to Anthony

Pesini, an FNS employee, within ten days of the receipt of the Charge Letter. (Id. at 296–

                                               9
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 10 of 33



97). The Letter also stated that the Store could request a CMP in lieu of permanent

disqualification, but to do so, Plaintiffs must present information, within ten days of the

receipt of the Charge Letter, that the Store met the criteria established in SNAP regulations

at 7 C.F.R. § 278.6(i). (Id. at 295–96).

       Plaintiffs received the letter on November 27, 2019. (Id. at 302). Plaintiffs, through

their accountant, responded by letter dated December 6, 2019 (the “Response Letter”). (Id.

at 304). The Response Letter provides, in full:

              This letter is written on behalf of our clients, Brothers
              Convenience Store, Hesham Ghaleb and Maged A. Ghalib
              [sic] to advise you that the random computer analysis of the
              alleged trafficking detected by USDA computer from April 1,
              2019 to about April 19, 2019 is untrue.

              We have attached the purchases and transactions by the card
              owners. We also have attached copies of the company’s Z1
              report of the EBT cards, bank statements, pictures of the store
              merchandises to advert that Trafficking of any kind is false.

              Therefore, we request that you quash the allegations on your
              letter dated November 26, 2019 after you fairly review the
              attachments herein.

              Thank you for your anticipated cooperation.

(Id.). The Response Letter included photos, (id. at 305–21); register receipts (id. at 322–

31); and bank records, (id. at 332–77).

       After receiving the Response Letter, ROD compared the information submitted by

the Plaintiffs to the information it compiled before sending the Charge Letter. (Id. at 380).

ROD noted that the Store was a typically stocked convenience store with inventory

consisting mostly of soda and snacks, with some staple foods such as frozen foods, bread,


                                             10
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 11 of 33



dairy products, cereal, and baby formula; thus, it was improbable that a household would

shop at the Store between three and five times in a one and one-half day span, spending as

much as $200. (Id. at 380–81). ROD similarly found that the high-dollar transactions were

unlikely to take place given the Store’s inventory. (Id. at 381–82). ROD noted that

Plaintiffs did not explain the transactions other than to say they were false. (Id. at 382).

ROD reviewed the invoices and bank credit card statements and, based on the purchases

that could be verified as food items, found that the Store had enough inventory to justify

the redemptions based on a forty percent markup and twenty percent cash and credit card

sales. (Id. at 382–83). If, however, the cash and credit card sales increased even by five

percent, then there was not sufficient inventory. (Id. at 383). ROD also noted that the

register receipts provided limited information about the transactions because they were just

dollar amounts with no itemization. (Id.). Notably, ROD observed that there was a

significant reduction in redemptions and flags for rapid-and-repetitive and high-dollar

transactions after the Store received the Charge Letter. (Id. at 384). Plaintiffs did not

request or provide any evidence to support eligibility for the CMP in lieu of permanent

disqualification. (Id. at 385–86). Based on all this information, ROD determined that it was

more likely than not that the suspicious transactions stemmed from trafficking and that

permanent disqualification was the appropriate penalty. (Id. at 386).

       FNS issued its determination letter on February 25, 2020 (the “Determination

Letter”). (Id. at 387–88). The Determination Letter informed Plaintiffs that FNS had

concluded that the violations alleged in the Charge Letter were likely true and that it was

imposing a permanent disqualification for the trafficking violations. (Id. at 387). The

                                            11
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 12 of 33



Determination Letter also stated that the Store was ineligible for a CMP because Plaintiffs

failed to submit sufficient evidence to prove that the Store had established and implemented

an effective compliance program to prevent violations of SNAP. (Id.). The Store was

advised of the right to appeal to the Agency’s Administrative Review Branch (“ARB”) and

notified that such appeal must be filed within ten days of receiving the Determination

Letter. (Id.). Plaintiffs were informed that the Store could not accept SNAP benefits until

after a decision was rendered. (Id. at 387–38).

C.     Procedural History

       1.     Administrative Review

       On March 2, 2020, the Plaintiffs sent a brief letter requesting administrative review.

(Id. at 389). The letter “requested that the adverse decision be set aside” and explained that

“[t]he parties provided all the documents pertaining to each of the sale[s] and are unable to

ascertain how the legitimate transactions are being classified as trafficking.” (Id.).

       On March 9, 2020, Administrative Review Officer (“ARO”) Robert Deegan sent a

letter to Plaintiffs to confirm receipt of the Store’s request for an administrative review.

(Id. at 394). The letter also informed Plaintiffs that if they wished to submit any additional

information, it must be postmarked by March 30, 2020. (Id.). Plaintiffs received the letter

on March 10, 2020. (Id. at 395). Plaintiffs did not submit any additional information. (Id.

at 398).

       On May 5, 2020, the ARO issued a Final Agency Decision concluding that the

record contained sufficient evidence to support a finding that the permanent

disqualification of the Store from participation in SNAP was appropriate. (Id. at 401–14).

                                             12
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 13 of 33



In the decision, the ARO summarized the contentions submitted by the Store and the case

assembled by the Office of Retailer Operations and Compliance (“ROC”). 3 (Id. at 401–

03). After reviewing the Store’s background and Store Visit Report, the ARO observed

that the Store had very narrow aisles and marginally stocked shelves, display racks, and

coolers, noting that the quantity and variety of the Store’s staple food inventory was less

than what had been documented in previous store visits. (Id. at 404–05). Noting that the

Store carried a limited selection of infant formula, the ARO commented that most SNAP

households with infants and small children were also WIC participants and therefore likely

to purchase these items at a WIC-authorized firm rather than using SNAP benefits at the

Store. (Id. at 405).

       The ARO also reviewed the attachments to the Charge Letter, including the list of

rapid-and-repetitive transactions. The ARO stated that the rapid-and-repetitive transactions

were unusual and often used as a method of avoiding single high-dollar transactions that

cannot be supported by the store inventory or structure. (Id. at 406). After noting that the

Plaintiffs did not provide any documentation or explanation to support the legitimacy of

the transactions, the ARO stated that these transactions were suspicious because they were

not consistent with households returning to purchase forgotten items, household members

shopping together but making separate purchases, households dividing purchases, or

households making separate purchases to check their balances before making other

purchases, since all of the transaction sets occurred more than three hours apart, and many


       3
        During the pendency of the administrative appeal, ROD changed its name to the
“Office of Retailer Operations and Compliance,” or “ROC.” (Mot. at 13 n.5).
                                            13
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 14 of 33



of the subsequent purchases were as large if not larger than the initial purchase. (Id.). The

ARO also stated that Plaintiffs did not explain why these sizable repeat transactions were

occurring at the Store when there were many larger retail food stores nearby—including

one superstore and one medium-size grocery store within three and four blocks from the

Store, respectively—where suspect households were also shopping. (Id.). The ARO stated

that while it was not unusual for some households to conduct multiple transactions in a

short period, it was nonetheless unusual for the total dollar amounts for the transaction sets

to be so much above the county averages. (Id.). The ARO also found it suspicious that the

households were shopping at a variety of nearby comparably sized or larger food stores

within twenty-four to seventy-two hours of shopping at the Store yet spending more at the

Store than at the larger stores, which were likely to be better shocked. (Id. at 407–08).

       As for the high-dollar transactions, the ARO found these transactions to be

improbable given the Store’s inventory documented in the Store Visit Report and the

frequency of the transactions. (Id. at 408). The ARO stated that the substantial number of

high-dollar transactions were uncharacteristic for a very small convenience store and were

substantially higher than the average SNAP transaction for convenience stores in Baltimore

City. (Id. at 408–09). The ARO again noted that the households involved were also

shopping at full-line superstores and supermarkets that offered greater quantity and variety

of SNAP-eligible food items at better prices than customers could find at the Store. (Id. at

409). The ARO found that the Store’s breakdown of transaction patterns was unusual as

compared to the Baltimore City convenience store averages, noting that the Store’s average

SNAP transaction dollar volume and SNAP transaction count were much larger than the

                                             14
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 15 of 33



city average, yet its average normal transaction dollar amount was smaller. (Id.). The ARO

stated that this combination indicated that the Store may be dividing larger transactions

into multiple smaller transactions to circumvent detection. (Id.). The ARO found that none

of the nearby stores had similar deviations. (Id.). The ARO also stated that the transactions

were not suspicious simply because they exceeded a set dollar amount, but because they

were inconsistent for this type of store and the Store’s inventory. (Id. at 410).

       The ARO also reviewed Plaintiffs’ submissions against the high-dollar transactions.

The ARO agreed with ROC’s analysis of the bank statements, finding that, although there

was adequate inventory to support the transactions, that alone was insufficient to explain

the suspicious transactions. (Id. at 411). The ARO questioned the store photos Plaintiffs

submitted, as they showed significantly greater quantities and varieties of staple and

accessory food items than were present during the Store Visit. (Id.). Additionally, the ARO

stated that the cash register receipts were insufficient to disprove trafficking because they

were not itemized and therefore did not show what the Store actually sold. (Id.). Finally,

the ARO discussed the pronounced fluctuation in SNAP redemptions and suspicious

transactions following receipt of the Charge Letter, suggesting it was a “clear indication of

trafficking since, if trafficking were not occurring, there would be no abnormal fluctuations

in redemption amounts.” (Id.).

       Based on his review of the evidence in the record, the ARO concluded that ROC’s

decision to disqualify the Store permanently from participation in SNAP should be

sustained. (Id. at 413–14). In addition, the ARO affirmed ROC’s determination that the

Store was ineligible for a CMP in lieu of disqualification because the Store failed to submit

                                             15
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 16 of 33



evidence to demonstrate that is had established and implemented an effective compliance

policy and program to prevent SNAP violations. (Id. at 413). The Final Agency Decision

also explained Plaintiffs’ appeal rights. (Id. at 414). Plaintiffs received notice of the Final

Agency Decision on May 6, 2020. (Id. at 415).

       2.     Present Case

       Plaintiffs filed suit against the USDA on May 29, 2020. (ECF No. 1). Plaintiffs’

three-count Complaint seeks judicial review of the Final Agency Decision permanently

disqualifying the Store from the SNAP program and denying its eligibility to pay a CMP

in lieu of a permanent disqualification (Counts I and II) and asserts that the Final Agency

Decision violated due process (Count III). (Compl. ¶¶ 8–43). Plaintiffs request that the

Court vacate the Final Agency Decision and permanently enjoin FNS from terminating the

Store’s ability to participate in SNAP. (Id. at 6).

       USDA filed its Motion to Dismiss or, in the Alternative, for Summary Judgment on

November 12, 2021. (ECF No. 12). Plaintiffs filed their Opposition on February 22, 2021.

(ECF No. 17). On March 1, 2021, USDA filed a Reply. (ECF No. 18).

                                    II.    DISCUSSION

A.     Standard of Review

       1.     Judicial Review

       After receiving notice of the final action by the Agency, an aggrieved retailer may

seek de novo judicial review of the administrative action. 7 U.S.C. § 2023(a)(13), (15); 7

C.F.R. § 279.7. This de novo review requires that “the district court … ‘reach its own

factual and legal conclusions based on the preponderance of the evidence, and should not

                                              16
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 17 of 33



limit its consideration to matters previously appraised in the administrative proceedings.’”

Ibrahim v. United States, 834 F.2d 52, 53–54 (2d Cir. 1987) (quoting Modica v. United

States, 518 F.2d 374, 376 (5th Cir. 1975)). In this context, de novo review “means that the

retailer bears the ultimate burden of proving by a preponderance of the evidence that the

alleged violations did not occur.” AJS Petroleum, Inc. v. United States, No. L-11-1085,

2012 WL 683538, at *4 (D.Md. Mar. 1, 2012) (citations omitted). It “does not, however,

entitle plaintiffs to reach a trial on the merits of their cause of action.” Bon Supermarket &

Deli v. United States, 87 F.Supp.2d 593, 598 (E.D.Va. 2000). Instead, Congress simply

“intended . . . [that] the district court would not be bound by the administrative record.” Id.

(quoting Redmond v. United States, 507 F.2d 1007, 1011 (5th Cir. 1975)).

       As for a court’s review of an Agency’s penalty determination, the United States

Court of Appeals for the Fourth Circuit has held that “the scope of judicial review extends

to the period of administrative sanction.” Cross v. United States, 512 F.2d 1212, 1215 (4th

Cir. 1975). Reviewing courts apply the “arbitrary and capricious” standard to determine

whether the sanction imposed is valid. See, e.g., Mahmood v. United States, No. WMN-

12-228, 2012 WL 3038638, at *2 (D.Md. July 24, 2012).

       Importantly, “summary judgment is a proper means of disposing of a request for

review under 7 U.S.C. § 2023(a)(13), where there are presented no genuine issues of

material fact.” Bon Supermarket & Deli, 87 F.Supp.2d at 599; see Idias v. United States,

359 F.3d 695, 696 (4th Cir. 2004) (affirming district court’s award of summary judgment

in case involving permanent disqualification for food stamp trafficking); see also Freedman

v. USDA, 926 F.2d 252, 261 (3d Cir. 1991) (holding that the statutory requirement of a

                                              17
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 18 of 33



trial de novo “is compatible with a summary judgment disposition if there are no material

facts in dispute”). Likewise, “[w]hether the imposition of a penalty by the FNS [is]

arbitrary or capricious is a matter of law appropriately determined on a motion for summary

judgment.” Duchimaza v. United States, 211 F.Supp.3d 421, 439 (D.Conn. 2016) (citations

omitted).

       2.     Conversion

       USDA styles its Motion as a motion to dismiss or, in the alternative, for summary

judgment. A motion styled in this manner implicates the Court’s discretion under Rule

12(d). See Kensington Volunteer Fire Dep’t, Inc. v. Montgomery Cnty., 788 F.Supp.2d

431, 436–37 (D.Md. 2011), aff’d, 684 F.3d 462 (4th Cir. 2012). This Rule provides that

when “matters outside the pleadings are presented to and not excluded by the court, the

[Rule 12(b)(6)] motion must be treated as one for summary judgment under Rule 56.”

Fed.R.Civ.P. 12(d). The Court “has ‘complete discretion to determine whether or not to

accept the submission of any material beyond the pleadings that is offered in conjunction

with a Rule 12(b)(6) motion and rely on it, thereby converting the motion, or to reject it or

simply not consider it.’” Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL 1700927, at *5

(D.Md. Apr. 16, 2013) (quoting 5C Wright & Miller, Federal Practice & Procedure § 1366,

at 159 (3d ed. 2004, 2012 Supp.)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and a reasonable opportunity for discovery. See Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor of Balt., 721 F.3d 264, 281 (4th Cir. 2013). When the movant expressly

                                             18
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 19 of 33



captions its motion “in the alternative” as one for summary judgment and submits matters

outside the pleadings for the court’s consideration, the parties are deemed to be on notice

that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381 F.Supp.2d 458, 464

(D.Md. 2005). The Court “does not have an obligation to notify parties of the obvious.”

Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011). Yet, “the party opposing summary judgment

‘cannot complain that summary judgment was granted without discovery unless that party

had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To raise sufficiently the issue that more discovery is needed, the non-movant must

typically file an affidavit or declaration under Rule 56(d), explaining the “specified

reasons” why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P.

56(d). A Rule 56(d) affidavit is inadequate if it simply demands “discovery for the sake of

discovery.” Hamilton v. Mayor of Balt., 807 F.Supp.2d 331, 342 (D.Md. 2011) (citation

omitted). A Rule 56(d) request for discovery is properly denied when “the additional

evidence sought for discovery would not have by itself created a genuine issue of material

fact sufficient to defeat summary judgment.” Ingle ex rel. Estate of Ingle v. Yelton, 439

F.3d 191, 195 (4th Cir. 2006) (quoting Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d

943, 953 (4th Cir. 1995)).

                                            19
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 20 of 33



        Here, Plaintiffs’ counsel has submitted a Rule 56(d) affidavit explaining the need

for additional discovery. (See Decl. Jessie Lyons Crawford Supp. Pls.’ Req. Disc. [“Rule

56(d) Aff.”], ECF No. 17-3). The affidavit indicates that Plaintiffs seek seventeen different

categories of discovery materials from USDA, including, among other things: the data,

investigative reports, case studies, and other information upon which the Agency relied to

issue the Charge Letter and Final Agency Determination; copies of all internal memoranda,

training materials, and guidebooks used by FNS employees; and specifical personal

identifying information of the SNAP beneficiaries involved in the suspicious transactions.

(Id. ¶ 4). Additionally, Plaintiffs seek to depose the ARO and other Agency employees.

(Id. ¶ 5).

        At bottom, the discovery materials Plaintiffs seek would not create a genuine issue

of material fact. Plaintiffs bear “the ultimate burden of proving by a preponderance of the

evidence that the alleged violations did not occur.” AJS Petroleum, 2012 WL 683538, at

*4. Thus, to avoid summary judgment here, Plaintiffs would need to demonstrate a genuine

issue of material fact as to circumstances giving rise to the forty-three instances of rapid

and repetitive transactions from the same household in a very short period, (A.R. at 298–

99), and ninety-seven excessively large purchases over the course of the review period, (id.

at 95–100). Plaintiffs’ counsel states generally that “Plaintiffs cannot rebut the Defendant’s

evidence without th[e] information” and that the “information is very important to

Plaintiffs[’]s defense.” (Rule 56(d) Aff. ¶ 4). But Plaintiffs’ counsel does not explain how

access to the Agency’s data, case studies, or internal memoranda could raise a dispute of

material fact as to the 140 suspicious transactions at issue, particularly when the

                                             20
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 21 of 33



information upon which the Agency relied has already been made part of the administrative

record of this case. In other words, “[n]one of [Plaintiffs’] requests deal with [the] burden

of disproving the actual occurrence of each of the alleged violations.” Tikabo v. United

States, No. 4:16-cv-02197, 2017 WL 4112306, at *3 (S.D.Tex. Sept. 18, 2017). As such,

they are insufficient to raise a genuine dispute of material fact.

       Similarly, while Plaintiffs contend that they are entitled to discover the identities of

households whose EBT data was contained in the administrative record, Plaintiffs once

again fail to articulate how these identities will create any dispute of material fact as to

each of the numerous suspicious transfers that FNS identified. See Negash v. United States,

No. RDB-17-1954, 2018 WL 3428716, at *4 (D.Md. July 16, 2018) (“Negash II”)

(rejecting a store’s contention that it was entitled to identities of EBT households where

plaintiff “fail[ed] to articulate how these identities will create any dispute of material fact

as to each of the hundreds of suspicious transfers that FNS identified”), aff’d, 772 F.App’x

34 (4th Cir. 2019).

       In sum, because Plaintiffs fail to explain how the requested discovery would raise a

dispute of material fact as to the suspicious transactions at issue, Plaintiffs have not

established the need for discovery under Rule 56(d). Of course, denying a plaintiff’s

request for discovery is appropriate where “the administrative record and other evidence

appended to the parties’ briefs provide a sufficient factual foundation” for summary

judgment and “additional discovery would not change the factual landscape in [the] case.”

AJS Petroleum, 2012 WL 683538, at *5. For these reasons, the Court will treat USDA’s

Motion as one for summary judgment.

                                              21
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 22 of 33



       3.     Summary Judgment

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing there is genuine dispute of material

fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

The nonmovant cannot create a genuine dispute of material fact “through mere speculation

or the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

                                             22
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 23 of 33



465 (4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

Whether a fact is considered to be “material” is determined by the substantive law, and

“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248;

accord Hooven-Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact

arises when the evidence is sufficient to allow a reasonable jury to return a verdict in the

nonmoving party’s favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make

a sufficient showing on an essential element of her case where she has the burden of proof,

“there can be ‘no genuine [dispute] as to any material fact,’ since a complete failure of

proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

B.     Analysis

       1.     Review of Final Agency Decision (Counts I and II)

       Plaintiffs seek the Court’s review of two distinct parts of the USDA’s Final Agency

Decision: (1) the determination that the Store engaged in trafficking (Count I); and (2) the

decision to permanently disqualify the Store from participation in the SNAP program

(Count II). Because these determinations are subject to different standards of review, the

Court will address them in turn.

              a.     Finding of Trafficking

       Plaintiffs first seek review of the Agency’s determination that the Store engaged in

trafficking of SNAP benefits. As noted above, the Agency’s determination that the Store

engaged in trafficking must be reviewed de novo, meaning that the Court must “reach its

                                            23
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 24 of 33



own factual and legal conclusions based on the preponderance of the evidence.” Ibrahim,

834 F.2d at 53–54 (citation omitted). In this context, de novo review “means that the retailer

bears the ultimate burden of proving by a preponderance of the evidence that the alleged

violations did not occur.” AJS Petroleum, 2012 WL 683538, at *4. To satisfy this burden,

the retailer may introduce evidence from outside the administrative record. See id.

       As a preliminary matter, the Court notes that a store can be held liable for trafficking

even without direct evidence—i.e., even if the store was not caught exchanging EBT

benefits for cash “red handed.” See id. at *5 (quoting Young Choi Inc. v. United States,

639 F.Supp.2d 1169, 1178 (D.Haw. 2009)); see also Savera Super Store, LLC v. United

States, No. 1:14-cv-00554, 2016 WL 55274, at *1 (D.N.H. Jan. 5, 2016) (“[S]ummary

judgment may be appropriate based on that record evidence even in the absence of ‘red

handed’ evidence of trafficking.”); Nadia Int’l Mkt. v. United States, No. 5:14-cv-82, 2015

WL 7854290, at *5 (D.Vt. Dec. 2, 2015) (“The Agency . . . need not catch a store

‘redhanded’ to support its determination of trafficking.”). Instead, the Agency’s decision

to permanently suspend a food store from SNAP may be based upon “facts established

through on-site investigations, inconsistent redemption data, [and] evidence established

through a transaction report under an electronic benefit transfer system.” See 7 U.S.C. §

2021(a)(2); see also 7 C.F.R. § 278.6(a). As such, courts have routinely granted summary

judgment in favor of the Agency where it relied on, among other things, EBT data showing

that the stores had suspicious transactions. 4


       4
        See, e.g., Duchimaza, 211 F.Supp.3d at 434 (granting summary judgment in
agency’s favor where EBT data showed “EBT transactions where multiple withdrawals
                                                 24
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 25 of 33



      With this in mind, the Court turns to the evidence here. ROD’s investigation, which

spanned from April through September 2019, uncovered forty-three separate instances of

rapid-and-repetitive transactions from fifteen sets of transactions from the same household

in a very short period. (A.R. at 298–99). These types of transactions “are a common tactic

by stores trafficking in food stamps to hide their tracks.” Capellan v. United States, No.

1:17-cv-09342, 2020 WL 1047907, at *5 (S.D.N.Y. Mar. 4, 2020). Within these sets of

transactions, the period from the initial to the later purchase ranged from less than three

hours to about thirty-four hours, with the aggregate purchases ranging from $75.11 to

$204.25. (A.R. at 298–99). Notably, ROD determined that the Store had fifteen sets of

same-household rapid-and-repetitive transactions for a total of forty-three transactions,

while the better-stocked comparator stores both had zero. (A.R. at 284). “The significant

variance between the average amounts of Plaintiff’s suspicious EBT transactions and the


were made from the account of a single SNAP household within 24 hours”); Young Choi,
639 F.Supp.2d at 1178 (granting summary judgment in agency’s favor where EBT data
revealed “rapid and multiple transactions”); S. Hill Mkt. v. United States, No. 2:19-cv-
00073, 2020 WL 4043819, at *3-4 (E.D. Wash. July 17, 2020) (granting summary
judgment in the Government’s favor where “FNS’s disqualification decision was the
number of high-value SNAP transactions at the Market compared to retailers of similar
size and capacity in the same area” and where plaintiff’s explanations were “generalized
explanation[s] for large expenditures lacking any specific evidence in the record”); Negash
I, 2018 WL 722481, at *2–3 (granting summary judgment in agency’s favor where EBT
data revealed “rapid and repetitive transactions in a short period from the same
household”); Shanaa v. United States, No. 15-CV-42, 2017 WL 2838150, at *4 (E.D.Wis.
June 30, 2017) (granting summary judgment in the Government’s favor where EBT found
“excessive numbers of large dollar purchases,” which were “inconsistent with the store’s
inventory which is predominately comprised of low value food items” (internal quotation
marks omitted)); Hanna v. United States, No. 2:04-cv-74627, 2007 WL 1016988, at *2
(E.D.Mich. Mar. 30, 2007) (granting summary judgment agency’s favor where EBT data
revealed “a number of instances of a single food stamp recipient engaging in multiple
transactions within a relatively short time period”).
                                            25
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 26 of 33



average amounts of comparable small grocery stores’ EBT transactions is strong evidence

that Plaintiff trafficked in SNAP benefits.” Almonte Mkt. v. United States, No. 3:18-cv-

30035, 2020 WL 93994, at *7 (D.Mass. Jan. 8, 2020) (citations omitted). Thus, the

evidence of dozens of rapid-and-repetitive transactions from the same household over a

very short period strongly supports a finding that the Store engaged in trafficking.

       As for evidence of high-dollar transactions, ROD’s investigation discovered ninety-

seven transactions at the Store involving an excessively large purchase. (A.R. at 95–100).

As with the rapid-and-repetitive transactions, the frequency of high-dollar transactions at

the Store was high compared to other stores in the area—specifically, while the Store had

ninety-seven high-dollar transactions, Comp Stores #1 and #2 had fourteen and thirty-four,

respectively, and the Store had significantly more high-dollar transactions in every price

range compared to the comparator stores. (A.R. at 284–85). “An unusual number of high-

dollar transactions is . . . an indicator of trafficking based on Government analysis of stores

caught in trafficking violations during on-site investigations.” Duchimaza, 211 F.Supp.3d

at 437. Accordingly, the evidence of an unusually high number of high-dollar transactions

occurring at the Store strongly supports a finding that such purchases were not legitimate

transactions.

       Finally, the precipitous decline in suspicious EBT trends after Plaintiffs received

the Charge Letter also serves as evidence of trafficking. FNS analyzed the Store’s EBT

data for the six-month period from April through September 2019 and sent the Charge

Letter to the Plaintiffs on November 27, 2019. (A.R. at 295–97). Notably, the number of

repetitive transactions in a set period by the same household or account dropped to zero in

                                              26
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 27 of 33



December 2019. (Id. at 384). In addition, the number of excessively large transactions went

from an average of 16.17 per month during the period from April to September 2019 to

only nine in December 2019, representing a 45% decline. (Id.). Plaintiffs’ failure to explain

why “the number of suspicious transactions diminished sharply and precipitously once

[they] learned [that] FNS suspected [the Store] of trafficking” allows the court to “draw[]

the only logical conclusion possible based on this evidence: . . . the Store w[as] trafficking

in EBT benefits.” See Negash v. United States, No. RDB-17-1954, 2018 WL 722481, at

*4 (D.Md. Feb. 5, 2018) (“Negash I”), aff’d, 772 F.App’x 34 (4th Cir. 2019); see also

Dollar Plus Food Mart LLC v. United States, No. 2:13-cv-00193, 2015 WL 11090898, at

*6 (D.Ariz. May 8, 2015) (granting summary judgment for the United States where

plaintiff “has not explained,” among other things, “why SNAP transactions decreased

dramatically after [the store] received the Charge Letter”).

       Taken together, the unusually high number of suspicious transactions at the Store,

along with Plaintiffs’ failure to explain the sudden decline in suspicious transactions after

receipt of the Charge Letter, strongly support a finding that the Store was engaged in

trafficking of SNAP benefits. By contrast, the evidence in support of Plaintiffs’ position is

limited. As the Agency points out, prior to filing this lawsuit, Plaintiffs had two

opportunities to respond to the allegations that the Store had trafficked in SNAP benefits—

first, in response to the Charge Letter; and second, in seeking review with the FNS

Administrative Review Branch. Despite this, Plaintiffs have done little to satisfy their

burden of establishing that the suspicious transactions were legitimate. First, at no point

have Plaintiffs alleged that the suspicious transactions outlined in the Charge Letter did not

                                             27
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 28 of 33



occur. See Badruddin v. United States, No. 1:17-cv-05542, 2019 WL 3855322, at *4

(N.D.Ga. July 15, 2019) (granting summary judgment where FNS identified certain

transactions evidencing trafficking and “Plaintiffs did not, and do not, dispute that these

transactions occurred”). Second, in response to the Agency’s initial Charge Letter,

Plaintiffs stated they were “unable to ascertain how the legitimate transactions are being

classified as trafficking” and “that Trafficking of any kind is false.” (A.R. at 304, 389). Of

course, a “general denial of the trafficking charge . . . [is] easily dismissed as conclusory.”

Almonte Mkt., 2020 WL 93994, at *6–7.

       Aside from their bare-bones denial, the only evidence Plaintiffs produced at the

administrative level was: (1) store photos, which demonstrated that the Store’s inventory

was nothing other than that of a typically stocked convenience store, (A.R. at 305–21); (2)

invoices and bank records, which demonstrated that the Store may have had sufficient

inventory to support the sales, (id. at 332–77, 382–83); and (3) register receipts, which

lacked sufficient information about the transactions because they were only dollar amounts

without itemization, (id. at 322–31). Critically, this documentation does not adequately

explain how or why customers were often making rapid-and-repetitive and high-dollar

transactions at the poorly stocked Store. See Capellan, 2020 WL 1047907, at *5 (granting

summary judgment to the Government where “Plaintiffs have not put forward any

explanation as to . . . the rapid-fire transactions”). Accordingly, the documentation

Plaintiffs introduced at the administrative level is insufficient to overcome the strong

record evidence in support of trafficking.



                                              28
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 29 of 33



      For their part, Plaintiffs have introduced new evidence as part of their Opposition

to USDA’s dispositive motion. First, Plaintiffs submit eighteen declarations from Store

customers. (See Customer Affs., ECF No. 17-4). In the declarations, the customers aver

that they make “frequent purchases” from the Store, some of which happen within two,

three, four, seven, and eight days of one other. (Id. at 2–5, 7, 12–15, 17–18). The Court

presumes that Plaintiffs introduce this information to show that the conduct FNS labeled

as suspicious comports with certain customers’ routine buying habits. Importantly,

however, each of the rapid-and-repetitive transactions FNS identified occurred within

thirty-four hours of one other, not two or more days apart. (A.R. at 298–99). Thus, the

consumer declarations do not provide an adequate explanation for these transactions.

      Plaintiffs also submit affidavits in which the Ghalebs generally deny that the Store

has engaged in trafficking in SNAP benefits. (See ECF Nos. 17-5, 17-6). Courts have

consistently held that affidavits containing mere “conclusory denials of trafficking,

unsupported by any demonstrative evidence, cannot withstand summary judgment.” J & L

Liquor, Inc. v. United States, No. 16-10717, 2017 WL 4310109, at *7 (E.D.Mich. Sept. 28,

2017) (footnote omitted); see also Nasunin v. U.S. Dep’t of Agric., Food & Nutrition Serv.,

No. 3:10-cv-00277-SLG, 2013 WL 1687730, at *8 (D.Alaska Apr. 17, 2013) (holding that

an affidavit submitted by a store owner, which “lack[ed] supporting documentation or

detailed information regarding the suspicious transactions at issue . . . does not create a

genuine issue of material fact sufficient to withstand summary judgment”); McClain’s Mkt.

v. United States, 411 F.Supp.2d 772, 777 (N.D.Ohio 2005) (holding that a store owner’s

affidavit was insufficient to defeat summary judgment because it “present[ed] no

                                            29
        Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 30 of 33



explanation of any of the 149 transactions asserted against plaintiff, but merely present[ed]

general justifications for large expenditures”). Because the affidavits provide no

evidentiary support regarding the 140 transactions that FNS identified as suspicious, they

are insufficient to create a genuine dispute of material fact.

       Finally, Plaintiffs’ argument that the underlying investigation was insufficient falls

short. Plaintiffs complain that USDA “did not conduct even a basic investigation” because

it failed to “contact[ ] cardholders of the alleged suspicious transactions.” (Pls.’ Opp’n

Def.’s Mot. [“Opp’n”] at 14, ECF No. 17-1). As discussed above, however, it was perfectly

acceptable for the Agency to base its decision on evidence from on-site investigations and

EBT transaction data—indeed, nothing in the Food and Nutrition Act or its corresponding

regulations requires FNS to interview EBT beneficiaries to issue a finding of trafficking.

Further, because Plaintiffs have the burden at this stage to demonstrate that the alleged

violations did not occur, it is insufficient for Plaintiffs to simply challenge the sufficiency

of the Agency’s investigation.

       In sum, considering the administrative record and the evidence presented here,

Plaintiffs have not met their burden of showing, by a preponderance of the evidence, that

the alleged violations did not occur. Accordingly, the Court upholds the Agency’s

determination that the Store engaged in trafficking in SNAP benefits. As such, judgment

will be entered in favor of the USDA as to Count I.

              b.     Permanent Disqualification

       Having found that the Agency’s determination that the Store engaged in trafficking

of SNAP benefits was well-supported by the record evidence, the Court must next evaluate

                                              30
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 31 of 33



the Agency’s decision to permanently disqualify the Store instead of allowing it to pay a

CMP. The United States Court of Appeals for the Fourth Circuit has held that “the scope

of judicial review extends to the period of administrative sanction.” Cross, 512 F.2d at

1215. In such cases, reviewing courts apply the “arbitrary and capricious” standard to

determine whether the sanction imposed is valid. See, e.g., Mahmood, 2012 WL 3038638,

at *2. Importantly, “[w]hether the imposition of a penalty by the FNS [is] arbitrary or

capricious is a matter of law appropriately determined on a motion for summary judgment.”

Duchimaza, 211 F.Supp.3d at 439.

      Where trafficking has been proven, permanent disqualification is the sanction

Congress prescribed. 7 U.S.C. § 2021(b)(3)(B); 7 C.F.R. § 278.6(e)(1)(i); Idias, 359 F.3d

at 697 (“[A] store that is caught trafficking in food stamps even one time must be

permanently disqualified.”). Thus, in the context of SNAP fraud, “permanent

disqualification of [a store] from participation in the SNAP program is not arbitrary or

capricious and is, in fact, mandated by the statute.” Mahmood, 2012 WL 3038638, at *3

(footnote and citation omitted).

      Moreover, the only situation in which FNS may impose a CMP in lieu of permanent

disqualification is where the store establishes its non-involvement in trafficking and

submits substantial evidence showing that it had established and implemented an effective

compliance policy. See 7 U.S.C. § 2021(b)(3)(B); 7 C.F.R. § 278.6(i). Here, the Charge

Letter stated that the Store could request a CMP in lieu of permanent disqualification by

presenting information that the Store met the criteria established in SNAP regulations.

(A.R. at 295–96). Although Plaintiffs submitted a timely response to the Charge Letter

                                           31
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 32 of 33



generally denying the allegations, the one-page letter did not provide any argument that the

Store had implemented an effective compliance policy, request that FNS consider a CMP

in lieu of permanent disqualification, or address any of the criteria FNS must evaluate to

determine whether to impose a CMP. Because Plaintiffs did not request consideration for

a CMP and provided no evidence, information, or argument in support thereof, the Court

finds the Agency’s decision to disqualify the Store permanently instead of imposing a CMP

was not arbitrary and capricious. Thus, USDA is entitled to summary judgment on Count

II of the Complaint.

      2.      Due Process (Count III)

      Finally, Plaintiffs assert that the Final Agency Decision violated their substantive

and procedural due process rights due to “[t]he Inspector’s failure to inform the Plaintiffs

that they were under investigation.” (Compl. ¶ 40). These claims fail. Courts have

consistently held the SNAP disqualification scheme to be constitutional on substantive due

process grounds. See, e.g., Negash II, 2018 WL 3428716, at *5 (recognizing that “the

Fourth Circuit has held that the SNAP-disqualification scheme is constitutional on

substantive due-process grounds” (citations omitted)). Likewise, “courts have rejected

procedural due process challenges to the SNAP disqualification scheme.” Hanif v. United

States, No. 4:15-cv-02718, 2017 WL 447465, at *7 (S.D.Tex. Feb. 2, 2017) (citation

omitted); see also SS Grocery, Inc. v. USDA, 340 F.Supp.3d 172, 186 (E.D.N.Y. 2018)

(denying plaintiffs’ procedural due process claims because “[t]he trial de novo provision

clearly afford[s] full procedural due process” (quoting Ibrahim, 834 F.2d at 54)). As such,



                                            32
       Case 1:20-cv-01346-GLR Document 19 Filed 09/01/21 Page 33 of 33



Plaintiffs’ due process claim fails, and USDA is entitled to judgment in its favor as to Count

III of the Complaint.

                                  III.   CONCLUSION

       For the foregoing reasons, the Court will grant USDA’s Motion to Dismiss or, in

the Alternative, for Summary Judgment (ECF No. 12), which it construes as a motion for

summary judgment. A separate Order follows.

Entered this 1st day of September, 2021.


                                                       /s/              .
                                           George L. Russell, III
                                           United States District Judge




                                             33
